Order issued November 19, 2012




                                             In The




                                      No. 05-12-00202-CR


                            FREDERICK NEWKIRK, Appellant



                             THE STATE OF TEXAS, Appellee


                                           ORDER

       The Court has before it the State’s November 17, 2012 motion to extend time for filing

the State’s brief and motion to supplement the clerk’s record. We GRANT the State’s motion

and ORDER the brief tendered with the motion filed as of the date of this order.

       We GRANT the State’s request to supplement the clerk’s record with defense counsel’s

motion to withdraw and ORDER the Kaufman County Clerk to file the supplemental record on

or before November 26, 2012.